‘internal revenue service_department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si6-plr-1 sun y z company d1 d2 d3 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting rulings under sec_29 of the internal_revenue_code facts the facts as represented by x and x's authorized representative are as follows company is a limited_liability_company with x as its sole member company is disregarded as an entity separate from x y is also a limited_liability_company with x as its sole member y is also disregarded as an entity separate from x plr-120615-98 company is the assignee of a contract dated d1 for the construction of a facility that is to produce a solid synthetic_fuel from coal fines using the process described below the construction_contract was assigned to company on d2 as consideration for the assignment company agreed to pay the assignor a fixed dollar amount plus contingent quarterly payments equal to a fixed percentage of the sec_29 credit through d3 the construction_contract is valid under state law and provides for liquidated_damages of at ieast five percent of the cost of the facility of the facility to be constructed a completion date and a maximum price the facility was placed_in_service before date it also includes a description company contracted with y for the operation and maintenance of the facility y subcontracted with z for the operation and maintenance of the facility z will be paid a fixed dollar mount per month plus reimbursement company y and x of all costs the subcontract may be terminated by y upon days prior written notice to z y will acquire the coal fines for the facility on the spot market for company y will also sell the fuel produced by the facility to unrelated persons on the spot market z is unrelated to because company and y are each disregarded as an entity separate from x x is treated as owning operating and maintaining the facility in the first_phase of the production process fine coal screenings are crushed to in the next phase a uniform size feedstock material for processing by the facility crushed feedstock material is conveyed to a high speed mixer designed to homogenize the material prior to the application of the binder material the sized homogenous feedstock material is then mixed in a high speed paddle type mixer with a customized blend of chemically reactive aromatic hydrocarbons ie co-reactants these customized co-reactants consist of high viscosity high molecular weight oxygen deficient aromatic molecules prior to mixing the co-reactants are heated to an appropriate reactive temperature in the final phase of production the mixture of feedstock material and co-reactants is subjected to pressures up to pounds per square inch by passing through a hydraulically driven roll type briquetter company has had experts conduct numerous tests on fuel produced from coal fines using the process by the preponderance of these tests' results x and x's authorized representative represent that there is a significant chemical difference between the fuel produced by the process and the coal fines from which the fuel was made dov plr-120615-98 ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 _ based on the representations of x and x's authorized representative including the preponderance of the test results we agree that the fuel to be produced in the facility using the enumerated process on the coal fines will result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal because x is treated as owning operating and maintaining the facility we conclude that x will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to unrelated persons ruling_request sec_29 defines barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million except that in the case of qualified_fuels described in sec_29 the btu content shall be determined without regard to any material from a source not described in sec_29 sec_29 defines barrel to mean united_states gallons as required by sec_29 the btu content of the qualified_fuel produced by the facility and sold to unrelated persons must be determined without regard to any dok ae plr-120615-98 material other than coal this means that the btu content of the qualified_fuel attributable to any binder material must be disregarded for purposes of calculating the sec_29 credit ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 b a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shalt be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price law and that the contract provides for liquidated_damages of at ieast five percent of the cost of the facility therefore the contract is a binding written contract for purposes of sec_29 it is represented that the contract is binding under applicable ruling_request to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 lb plr-120615-98 conclusions accordingly based on the representations of x and x's authorized representative we conclude as follows the facility with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 x will be entitled to the sec_29 credit for the production of qualified_fuel by the facility that is sold to unrelated persons the btu content of the qualified_fuel produced by the facility and sold to unrelated persons will be determined without regard to any material from a source not described in sec_29 as required by sec_29 the contract for construction of the facility constitutes a binding written contract within the meaning of sec_29 and the facility is placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel as provided in sec_1_46-3 ii and a -11 e i except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on whether the facility is placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-120615-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
